UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* FORMULA SYSTEMS (1985) LTD. (Name of Issuer) Ordinary Shares, par value NIS 1.00 per share (Title of Class of Securities) 346414-10-5 (CUSIP Number) (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 08, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 346414-10-5 13G Page2 of8 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Provident funds of Meitav DS Investments LTD group. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 347,823 Ordinary shares* 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 347,823 Ordinary shares* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.36% 12. TYPE OF REPORTING PERSON (see instructions) CO * included DS PROVIDENT FUNDS AND PENSION LTD and Meitav Gemel and Pension Funds LTD. CUSIP No. 346414-10-5 13G Page3 of8 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mutual funds of Meitav DS Investments LTD group. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 100,922 Ordinary shares* 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 100,922 Ordinary shares* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.68% 12. TYPE OF REPORTING PERSON (see instructions) CO * included MEITAV DS MUTUAL FUNDS LTD. CUSIP No. 346414-10-5 13G Page4 of8 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) ETF's of Meitav DS Investments LTD group. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 301,094 Ordinary shares* 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 301,094 Ordinary shares* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.04% 12. TYPE OF REPORTING PERSON (see instructions) CO * included Tachhlit indexes Ltd and Meitav Index Linked Certificates Ltd. CUSIP No. 346414-10-5 13G Page5 of8 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) portfolio management of Meitav DS Investments LTD group. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israeli NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7,584 Ordinary shares* 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,584 Ordinary shares* 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.06% 12. TYPE OF REPORTING PERSON (see instructions) CO * included custumers who exercise their voting rights by proxy (DS PORTFOLIO MANAGEMENT LTD). CUSIP No. 346414-10-5 13G Page6 of8 Pages Item 1. (a) Name of Issuer FORMULA SYSTEMS (1985) LTD. (hereinafter referred to as the “Issuer”). (b) Address of Issuer’s Principal Executive Offices 5 Haplada Street, Or Yehuda 60218, Israel Item 2. (a) Name of Person Filing MEITAV DS INVESTMENTS LTD (b) Address of the Principal Office or, if none, residence 23 Yehuda Halevi, tel aviv, israel (c) Citizenship israeli (d) Title of Class of Securities Ordinary Shares, par value NIS 1.00 per share (the “Ordinary Shares”). (e) CUSIP Number 346414-10-5 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). CUSIP No. 346414-10-5 13G Page7 of8 Pages Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:757,423 (b) Percent of class: 5.14% (c) Number of shares as to which the person has:00,000 (i) Sole power to vote or to direct the vote. (ii) Shared power to vote or to direct the vote. (iii) Sole power to dispose or to direct the disposition of. (iv) Shared power to dispose or to direct the disposition of. Instruction. For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ¨. Instruction. Dissolution of a group requires a response to this item. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. (a) The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. (b) The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 346414-10-5 13G Page8 of8 Pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Yizhak estricher, CEO MEITAV DS PROVIDENT FUNDS AND PENSION LTD Date /s/ Yizhak estricher Signature Rafi Niv, CEO MEITAV DS MUTUAL FUND MANAGEMENT (1982) LTD Date /s/ Rafi Niv Signature David elalouf and Eyal segal, CEO Tachhlit indexes Ltd Date /s/ David elalouf and Eyal segal Signature Ofer dori, CEO MEITAV DS PORTFOLIO MANAGEMENT LTD Date /s/ Ofer dori Signature
